DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 6/9/20 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik United States Patent Application Publication US 2018/0061256 in view of Dsouza United States Patent Application Publication 2021/0200954.
Regarding claim 1, Elchik discloses a system for performing document extraction, the system including a non- transitory computer-readable medium storing computer-executable instructions thereon such that when the instructions are executed, the system is configured to: 
receive a first document (Elchik, para [0040-41], with regards to fig 2 steps 201 and 202, receives digital media file and processes into text transcript); 
extract the first document into document elements, the document elements including pages, lines, paragraphs, or any combination thereof (Elchik, para [0050], with regards to fig 2, after the transcript is generated, the text is parsed to determine signals of sentences and paragraphs), determine a first set of fields of interest for the first document, wherein the first set of fields of interest are determined via a type of the first document or via a first set of queries for probing the first document (Elchik, para [0055], fields of interest interpreted as keywords extracted from text that identify a subject; Elchik, para [0055], parses document to determine keywords represents ‘queries for probing’) 
Elchik does not disclose:
determine, from a plurality of closed domain question answering (CDQA) models, a first set of CDQA models that provides answers to each field of interest included in the first set of fields of interest; and 
provide answers to the first set of fields of interest to the client device.
Dsouza discloses:
determine, from a plurality of closed domain question answering (CDQA) models, a first set of CDQA models that provides answers to each field of interest included in the first set of fields of interest (Dsouza, para [0092-93], with reference to fig 8 and 9, uses SQuAD training dataset and dev dataset in combination with BiDAF); and 
provide answers to the first set of fields of interest to the client device (Dsouza, para [0093], Output of Bidaf used to generate answer 910).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the question and answer generation of Elchik to include the models of Dsouza. The motivation for doing so would have been to provide answers emulating natural language responses (Dsouza, para [0005]).

Regarding claim 2, Elchik in view of Dsouza discloses the system of claim 1. Dsouza additionally discloses wherein the answers to the first set of fields of interest are stored in a knowledge graph (Dsouza, para [0042], stored in knowledge graphs).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the questions of Elchik to include the question data organizer of Dsouza. The motivation for doing so would have been to provide reasoning and inference on the set of entities, their attributes, and their interrelations (Dsouza, para [0042]).

Regarding claim 5, Elchik in view of Dsouza discloses the system of claim 1. Dsouza additionally discloses wherein the first set of CDQA models includes at least two CDQA models selected from the group consisting of: Bidirectional Encoder Representations from Transformers (BERT) trained on Stanford Question Answering Dataset (SQuAD), Simple Bi-Directional Attention Flow (BiDAF), ELMo-BIDAF (Dsouza, para [0092-93], with reference to fig 8 and 9, uses SQuAD training dataset and dev dataset in combination with BiDAF).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the question and answer generation of Elchik to include the models of Dsouza. The motivation for doing so would have been to provide answers emulating natural language responses (Dsouza, para [0005]).

Regarding claim 7, Elchik in view of Dsouza discloses the system of claim 1. Dsouza additionally discloses further configured to provide a first set of indexes to the client device, wherein a respective answer in the answers to the first set of fields of interest is contained in one of the document elements referenced by a respective index in the first set of indexes (Dsouza, para [0033-34], word index associated with second word data set; Dsouza, para [0057], map the numeral symbol for each of the words in the word index with the second-word data set to determine an answer premise index).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the question and answer generation of Elchik to include the models of Dsouza. The motivation for doing so would have been to provide answers emulating natural language responses (Dsouza, para [0005]).

Regarding claim 11, Elchik in view of Dsouza discloses the system of claim 1. Dsouza additionally discloses the system further configured to: 
store the answers to the first set of fields of interest in a knowledge graph; 
receive corrected answers from the client device; and 
replace, in the knowledge graph, at least one of the answers to the first set of fields of interest with the corrected answers (Dsouza, para [0099], uses encoder RNN and decoder RNN to provide feedback to generate a target sentence).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the question and answer generation of Elchik to include the models of Dsouza. The motivation for doing so would have been to provide answers emulating natural language responses (Dsouza, para [0005]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Elchik United States Patent Application Publication US 2018/0061256 in view of Dsouza United States Patent Application Publication 2021/0200954, in further view of Beringer United States Patent Application Publication US 2009/0083058. 
 
Regarding claim 3, Elchik in view of Dsouza discloses the system of claim 1. Elchik in view of Dsouza does not disclose the additional limitations of claim 3.
Beringer discloses wherein the type of the first document includes an invoice statement, an annual report, a statement of work, a master service agreement, or any combination thereof (Beringer, para [0079], input document can be a master service agreement or statement of work or both).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input document to include a master service agreement or statement of work based on the teachings of Beringer. The motivation for doing so would have been to provide an enhanced work environment for a user (Beringer, para [0003]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elchik United States Patent Application Publication US 2018/0061256 in view of Dsouza United States Patent Application Publication 2021/0200954, in further view of Beringer United States Patent Application Publication US 2009/0083058, as modified by Barrus United States Patent Application Publication US 2014/0244668.

Regarding claim 4, Elchik in view of Dsouza in further view of Beringer discloses the system of claim 3. Elchik in view of Dsouza does not disclose the additional limitations of claim 4.
	Barrus discloses wherein a respective field of interest in the first set of fields of interest is configurable via a graphical user interface with at least one configurable option indicating that the respective field of interest is alphabetic, numeric, or alphanumeric (Barrus, para [0107, 0110], with regards to fig 6B, hierarchical dropdown menu elements 605, 606 and 607, allows user to choose between sorting or filtering based on alphabetic or numerical).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the filtering and selection of fields of interest to include a drop-down menu as shown in Barrus. The motivation for doing so would have been improved methods of querying data (Barrus, para [0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elchik United States Patent Application Publication US 2018/0061256 in view of Dsouza United States Patent Application Publication 2021/0200954, in further view of Mei United States Patent Application Publication US 2021/0097978.
Regarding claim 6, Elcik in view of Dsouza discloses the system of claim 1. Elchik in view of Dsouza does not disclose the additional limitations of claim 6.
Mei discloses wherein the answers to the first set of fields of interest include dates, and the system is further configured to normalize the dates to a locale of the client device (Mei, para [0032], extracted answer-question pairs are normalized, e.g., by clustering or categorizing common question types (based on date)).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the answers to include normalizing the information. The motivation for doing so would have been to organize information for the system to generate follow-up questions (Mei, para [0032]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elchik United States Patent Application Publication US 2018/0061256 in view of Dsouza United States Patent Application Publication 2021/0200954, in further view of Nishida United States Patent Application Publication 2022/0138601.
Regarding claim 8, Elchik in view of Dsouza discloses the system of claim 1. However, Elchik in view of Dsouza does not disclose the additional limitations of dependent claim 8.
Nishida discloses a system configured to: 
receive a second document (Nishida, para [0028], sentence generation technique includes 2 phases: learning/training stage and question-answering stage; Nishida, para [0034], with reference to fig 1, document set represents at least 1 document included for training, representing a first document; Nishida, para [0047], with regards to fig 2, following training stage, question answering stage includes receiving a second document set, including a second document); 
extract the second document into document elements (Nishida, para [0048], word sequence vector unit converts word sequence into vector units of the words); 
determine a second set of fields of interest for the second document, wherein the second set of fields of interest are determined via a type of the second document or via a second set of queries for probing the second document (Nishida, para [0048], selects words); 
determine a second set of CDQA models that provides answers to each field of interest included in the second set of fields of interest (Nishida, para [0111-113], uses bidirectional neural network with attention feedback); and 
based at least in part on the first set of fields of interest for the first document and the second set of fields of interest for the second document sharing common answers for common fields, linking answers to the second set of fields of interest and the answers to the first set of fields of interest in a knowledge graph (Nishida, para [0113], outputs answers based on initial training of the dataset and feedback).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the models of Dsouza to include the steps of training and feedback. The motivation for doing so would have been improved reading comprehension (Nishida, para [0003]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik United States Patent Application Publication US 2018/0061256 in view of Dsouza United States Patent Application Publication 2021/0200954, in further view of Nishida United States Patent Application Publication US 2022/0138601, as modified by Beringer United States Patent Application Publication US 2009/0083058. 
Regarding claim 9, Elchik in view of Dsouza in further view of Nishida discloses the system of claim 8. However, Elchik in view of Dsouza in further view of Nishida does not disclose the additional limitations of dependent claim 8.
Beringer discloses wherein a first document is a master service agreement and a second document is a statement of work (Beringer, para [0079], input document can be a master service agreement or statement of work or both).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input document to include a master service agreement or statement of work based on the teachings of Beringer. The motivation for doing so would have been to provide an enhanced work environment for a user (Beringer, para [0003]).

Regarding claim 10, Elchik in view of Dsouza in further view of Nishida as modified by Beringer discloses the system of claim 9. Beringer additionally discloses wherein the common fields include a First Party field, a Second Party field, and a Master Service Agreement effective date field (Beringer, para [0101], field includes dates, party information and description for each document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input document to include a master service agreement or statement of work based on the teachings of Beringer. The motivation for doing so would have been to provide an enhanced work environment for a user (Beringer, para [0003]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik United States Patent Application Publication US 2018/0061256 in view of Dsouza United States Patent Application Publication 2021/0200954, in further view of Sharma United States Patent Application US 2016/0098645.
Regarding claim 12, Elchik in view of Dsouza discloses the system of claim 11. Elchik in view of Dsouza does not disclose the additional limitations of claim 11.
Sharma disclose a system configured to: 
generate training data based at least in part on the corrected answers (Sharma, para [0046], generates training data); and  16 
4840-2469-1898.1train a machine learning model with the training data, the trained machine learning model being a document specific model for extracting documents of the type of the first document (Sharma, para [0055], retrain operation retrains the prediction models using the full set of training data updated based on the inputs from the user).  
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training process of Dsouza to include the steps of Sharma. The motivation for doing so would have been improving the annotation and processing of training data (Sharma, para [0003]).

Regarding claim 13, Elchik in view of Dsouza in further view of Sharma discloses the system of claim 12. Sharma additionally discloses wherein the machine learning model is a named entity recognition model or a semantic slot filling model (Sharma, para [0039], named entity recognition).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the training process of Dsouza to include the steps of Sharma. The motivation for doing so would have been improving the annotation and processing of training data (Sharma, para [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178